Title: From James Madison to Congress, 16 April 1816
From: Madison, James
To: Congress


                    
                        
                            April 16th. 181[6]
                        
                    
                    I lay before Congress copies of a convention concluded between the United States and the Cherokee Indians on the second day of March last, as the same has been duly ratified and Proclaimed, And I recommend that Such provision be made by Congress as the Stipulations therein contained may require.
                    
                        
                            James Madison
                        
                    
                